significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division d l m apr tif mat hf re - dear this letter is in response to the request dated date with respect to the above-referenced defined benefit pension_plan pursuant to revproc_90_49 1990_2_cb_620 for the plan_year commencing date revproc_90_49 sets forth the procedure whereby under certain circumstances a disallowance of the deduction of employer contributions to a qualified defined benefit pension_plan may be obtained thereby fulfilling a condition under which such this ruling is directed only to the contributions could revert to the employer organization that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent based upon the information submitted we have determined that contributions amounting to dollar_figure which were made for the plan_year commencing date may be considered as disallowed solely for the purpose of applying revrul_91_4 1991_1_cb_57 therefore the return of contributions not exceeding dollar_figure would not adversely affect the qualified status of the plan provided this reversion occurs no later than one year from the date of this letter however if it is not returned by your tax filing_date including extensions filed for and granted the tax under sec_4972 would apply in granting this approval we are not expressing any opinion as to the accuracy or acceptability of any calculatiois or other material submitted with your request when filing form_5500 for the plan_year commencing date a copy of this letter must be attached to the schedule b actuarial information this letter is sent to you pursuant to instructions in a power_of_attorney form on file we have sent a copy to the plan_sponsor and to the if you have any questions regarding this matter please contact also please refer written replies to sincerely yours vartan martin l pippins manager employee_plans actuarial group
